263 Minn. 579 (1962)
116 N.W. (2d) 266
STATE EX REL. ROBERT LEE COLE
v.
RALPH H. TAHASH.
No. 38,757.
Supreme Court of Minnesota.
June 22, 1962.
Robert Lee Cole, pro se, for appellant.
Walter F. Mondale, Attorney General, and Charles E. Houston, Solicitor General, for respondent.
PER CURIAM.
The respondent, warden of the State Prison, moves for a dismissal of the appeal of relator from an order of the Washington County District Court denying his petition for a writ of habeas corpus. The motion is made on the ground that the form of the notice of appeal is insufficient in that it is not directed to the attorney general and simply states: "Petitioner, in the above intitle matter wishes to appeal his denial for writ of habeas corpus  to the Minn. Supreme Court in Forma Pauperis." And the motion is made on the further ground that no notice of appeal was served upon the attorney general as required by statute. Relator filed no answer to the motion and we therefore assume that he concedes such service was not made.
While the form of the notice of appeal might be regarded as sufficient under statutes and our prior decisions, service of the notice of appeal is jurisdictional. We therefore have no authority to hear the appeal.[1]
Appeal dismissed.
NOTES
[1]  See, Minn. St. 589.29, 632.02; State ex rel. Farrington v. Rigg, 248 Minn. 49, 78 N.W. (2d) 721; State v. Alm, 246 Minn. 568, 75 N.W. (2d) 212; State v. Besse, 160 Minn. 533, 200 N.W. 356.